Citation Nr: 0926831	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a lumbar spine disability.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to 
September 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO). 

This appeal was subject to a prior remand by the Board in 
January 2009 for additional development.  The evidentiary 
record has not been adequately developed in compliance with 
all prior Board remand instructions and, thus, will be 
remanded for further compliance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of 
the Board to ensure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Id.

As stated above, in January 2009 this matter was remanded for 
further development.  Instruction #1 was as follows:

The veteran should be scheduled for a VA 
orthopedic examination to determine the 
severity of his lumbar spine disability.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

In January 2009, a VA orthopedic examination was 
accomplished.  The examiner noted, in the examination report, 
that the Veteran's claims file was not available.  While it 
may cause additional delay, the Board's January 2009 remand 
instruction was not followed and must remand this matter back 
to the AMC.



Accordingly, the case is REMANDED for the following action:

The claims folder should be returned to 
the examiner who conducted the January 
2009 VA orthopedic examination (or, if 
unavailable, to another appropriate VA 
reviewer).  The examiner should review 
the entire claims file, and in an 
addendum, should reconcile his final 
diagnosis with those already of record, 
and should explain the rationale for all 
opinions given.

The examiner should again provide any 
additional medical opinion as to the 
severity of his lumbar spine disability.  
All opinions expressed must be supported 
by complete rationale.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




